DETAILED ACTION
	This is a first office action in response to application 17/676,256 filed 02/21/2022, in which claims 1- are presented for examination. Currently claims 1- are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4, and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama U.S. Patent Application Publication No. 2017/0365225 A1 hereinafter Yoneyama in view of Chen et al. U.S. Patent Application Publication No. 2018/0357948 A1 hereinafter Chen.

Consider Claim 1:
	Yoneyama discloses a light source module, comprising: (Yoneyama, See Abstract.)
	a substrate, having a bearing surface; (Yoneyama, [0188], “Each manufactured backlight unit is a directly-under type backlight unit. FIG. 2 shows a schematic configuration diagram of the backlight unit. The backlight unit shown in FIG. 2 sequentially includes, from a light source unit 10 side to an emission side, a light source unit 10, a wavelength conversion member 13 disposed on an optical path of light emitted from the light source unit, a scattering sheet 14, two prism sheets 15a and 15b in which prism arrays are disposed at right angles (the prism arrays are not shown), and a scattering sheet 16. In the light source unit 10, light sources 12 are disposed on a reflective sheet 11. In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	a plurality of light-emitting elements, disposed on the bearing surface, and each of the plurality of light-emitting elements comprising a first light-emitting chip and a second light-emitting chip, (Yoneyama, [0188], “In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	wherein the first light-emitting chip is adapted to emit blue light, and (Yoneyama, [0085], “In a case where the multi-wavelength heterogeneous light source group includes two types of blue light sources having different light emission maximum wavelengths, the light emission maximum wavelengths of the two types of blue light sources are preferably different by 5 nm or greater, more preferably different by 10 nm or greater, and most preferably different by 15 to 40 nm.”)
	the second light-emitting chip is disposed beside the first light-emitting chip …; and (Yoneyama, [0188], “In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	a quantum dot film, disposed on the bearing surface, and (Yoneyama, [0188], “Each manufactured backlight unit is a directly-under type backlight unit. FIG. 2 shows a schematic configuration diagram of the backlight unit. The backlight unit shown in FIG. 2 sequentially includes, from a light source unit 10 side to an emission side, a light source unit 10, a wavelength conversion member 13 disposed on an optical path of light emitted from the light source unit, a scattering sheet 14, two prism sheets 15a and 15b in which prism arrays are disposed at right angles (the prism arrays are not shown), and a scattering sheet 16. In the light source unit 10, light sources 12 are disposed on a reflective sheet 11. In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	the plurality of light-emitting elements being located between the substrate and the quantum dot film, (Yoneyama, [0188], “Each manufactured backlight unit is a directly-under type backlight unit. FIG. 2 shows a schematic configuration diagram of the backlight unit. The backlight unit shown in FIG. 2 sequentially includes, from a light source unit 10 side to an emission side, a light source unit 10, a wavelength conversion member 13 disposed on an optical path of light emitted from the light source unit, a scattering sheet 14, two prism sheets 15a and 15b in which prism arrays are disposed at right angles (the prism arrays are not shown), and a scattering sheet 16. In the light source unit 10, light sources 12 are disposed on a reflective sheet 11. In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	wherein the quantum dot film is adapted to convert blue light into green light. (Yoneyama, [0079], “In the backlight unit, a fluorescent body (green fluorescent body) that is excited by excitation light and emits green light and a fluorescent body (red fluorescent body) that is excited by excitation light and emits red light are included. In a case where a blue light source is used as at least one kind of light source, by color-mixing blue light that is emitted from the blue light source, passes through a wavelength conversion layer and is then emitted from the backlight unit, green light emitted from the green fluorescent body, and red light emitted from the red fluorescent body, it is possible to obtain white light as light emitted from the backlight unit.”)
	Yoneyama while teaching it was known in the art to include multiple light sources however does not suggest the second light-emitting chip is adapted to emit red light.
	Chen however teaches it was a technique known by those having ordinary skill in the art to provide multiple light sources in which, one being blue light source that also converts to green light and a red light source, and therefore teaches the second light-emitting chip is adapted to emit red light. (Chen, [0038], “In the first embodiment of the Micro LED color display device of the present invention, the blue sub-pixel P1 directly emits blue color light with the first blue LED B1, the red sub-pixel P3 directly emits red color light with the red LED R, with FIG. 1, the first blue LED B1 and red LED R both have smaller chromaticity difference with respect to the offset of the peak wavelength, in other words, the optical differences of the first blue LED B1 and red LED R are not large, so the first blue LED B1 and red LED R themselves have relatively uniform chromaticity.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a light source being red with a blue light source as this was a known technique in view of Chen and would have been used for the purpose of the chromaticity uniformity is better, the stability of the green color is easy to control, and the display quality is improved. (Chen, [0038])
Consider Claim 2:
	Yoneyama in view of Chen disclose the light source module according to claim 1, wherein each of the plurality of light-emitting elements further comprises a cup-shaped reflective structure, having an opening, a bottom, and a reflective side surface, the first light-emitting chip and the second light-emitting chip are disposed on the bottom, and the reflective side surface connects the opening and the bottom and surrounds the first light-emitting chip and the second light-emitting chip. (Chen, [0044], “The support 4 is used to maintain a constant pitch between the driving substrate 1 and the package substrate 2 and to prevent the green-color-conversion layer G from being pressed by the second blue LED B2, and even if the support 4 is subjected to compressive deformation, the green-color-conversion layer G should not be compressive to have a height variation, in other words, a film thickness variation. Furthermore, the support 4 may be made by the organic photoresist which is used to form the Photo spacers in the LCD, or harder silicon ball and so on.”)
Consider Claim 4:
	Yoneyama in view of Chen disclose the light source module according to claim 1, wherein a wavelength range of the blue light emitted by the first light-emitting chip is 440 nm to 460 nm, and a wavelength range of the red light emitted by the second light-emitting chip is 620 nm to 645 nm. (Yoneyama, [0078], “In one aspect, the two or more kinds of light sources have light emission maximum wavelength in a range from a blue light wavelength band to an ultraviolet light wavelength band. Here, in the invention and the present specification, light having a light emission maximum wavelength in a wavelength band of 430 to 490 nm is referred to as blue light, and light having a light emission maximum wavelength in a wavelength band of 300 nm or greater and smaller than 430 nm is referred to as ultraviolet light. Further, light having a light emission maximum wavelength in a wavelength band of 520 to 560 nm is referred to as green light, and light having a light emission maximum wavelength in a wavelength band of 600 to 680 nm is referred to as red light. The “half-width” of a peak represents the width of a peak at which the height of the peak is ½. Further, a light source that emits blue light as light of a single peak is referred to as a blue light source, and a light source that emits ultraviolet light as a single peak light as an ultraviolet light source. Here, the emission of the single peak light means that only one peak in which a light emission maximum wavelength is a light emission central wavelength is present, differently from a case where two or more peaks do not appear in an emission spectrum as in a white light source.”)
Consider Claim 6:
	Yoneyama in view of Chen disclose the light source module according to claim 1, wherein the plurality of light-emitting elements are arranged in an array on the bearing surface. (Yoneyama, [0199], “Light sources allocated to the area A shown in FIG. 3 are light sources 2A and 3A in FIG. 5, light sources allocated to the area B are light sources 2B and 3B, and light sources allocated to the area C are light sources 2C and 3C.”)
Consider Claim 7:
	Yoneyama in view of Chen disclose the light source module according to claim 1, further comprising at least one optical film, disposed on a side of the quantum dot film facing away from the substrate. (Yoneyama, [0188], “Each manufactured backlight unit is a directly-under type backlight unit. FIG. 2 shows a schematic configuration diagram of the backlight unit. The backlight unit shown in FIG. 2 sequentially includes, from a light source unit 10 side to an emission side, a light source unit 10, a wavelength conversion member 13 disposed on an optical path of light emitted from the light source unit, a scattering sheet 14, two prism sheets 15a and 15b in which prism arrays are disposed at right angles (the prism arrays are not shown), and a scattering sheet 16. In the light source unit 10, light sources 12 are disposed on a reflective sheet 11. In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
Consider Claim 8:
	Yoneyama discloses a display device, comprising: (Yoneyama, See Abstract.)
	a light source module, comprising: a substrate, having a bearing surface; (Yoneyama, [0188], “Each manufactured backlight unit is a directly-under type backlight unit. FIG. 2 shows a schematic configuration diagram of the backlight unit. The backlight unit shown in FIG. 2 sequentially includes, from a light source unit 10 side to an emission side, a light source unit 10, a wavelength conversion member 13 disposed on an optical path of light emitted from the light source unit, a scattering sheet 14, two prism sheets 15a and 15b in which prism arrays are disposed at right angles (the prism arrays are not shown), and a scattering sheet 16. In the light source unit 10, light sources 12 are disposed on a reflective sheet 11. In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	a plurality of light-emitting elements, disposed on the bearing surface, and each of the plurality of light-emitting elements comprising a first light-emitting chip and a second light-emitting chip, (Yoneyama, [0188], “In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	wherein the first light-emitting chip is adapted to emit blue light, and (Yoneyama, [0085], “In a case where the multi-wavelength heterogeneous light source group includes two types of blue light sources having different light emission maximum wavelengths, the light emission maximum wavelengths of the two types of blue light sources are preferably different by 5 nm or greater, more preferably different by 10 nm or greater, and most preferably different by 15 to 40 nm.”)
	the second light-emitting chip is disposed beside the first light-emitting chip…; and (Yoneyama, [0188], “In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	a quantum dot film, disposed on the bearing surface, and the plurality of light-emitting elements being located between the substrate and the quantum dot film, (Yoneyama, [0188], “Each manufactured backlight unit is a directly-under type backlight unit. FIG. 2 shows a schematic configuration diagram of the backlight unit. The backlight unit shown in FIG. 2 sequentially includes, from a light source unit 10 side to an emission side, a light source unit 10, a wavelength conversion member 13 disposed on an optical path of light emitted from the light source unit, a scattering sheet 14, two prism sheets 15a and 15b in which prism arrays are disposed at right angles (the prism arrays are not shown), and a scattering sheet 16. In the light source unit 10, light sources 12 are disposed on a reflective sheet 11. In the figure, the number of light sources 12 is two for simplicity, but the number of light sources in Examples and Comparative Examples and detailed arrangements will be described later.”)
	wherein the quantum dot film is adapted to convert blue light into green light; and (Yoneyama, [0079], “In the backlight unit, a fluorescent body (green fluorescent body) that is excited by excitation light and emits green light and a fluorescent body (red fluorescent body) that is excited by excitation light and emits red light are included. In a case where a blue light source is used as at least one kind of light source, by color-mixing blue light that is emitted from the blue light source, passes through a wavelength conversion layer and is then emitted from the backlight unit, green light emitted from the green fluorescent body, and red light emitted from the red fluorescent body, it is possible to obtain white light as light emitted from the backlight unit.”)
	a display panel, disposed on a light emitting side of the light source module. (Yoneyama, [0174] The image display device may include an image display units depending on its type. As a specific aspect of the image display device of the invention, for example, a liquid crystal display device (LCD) may be used. In a preferred aspect, the image display device of the invention may be a liquid crystal display device formed by combining the above-described backlight unit with a liquid crystal panel.”)
	Yoneyama while teaching it was known in the art to include multiple light sources however does not suggest the second light-emitting chip is adapted to emit red light.
	Chen however teaches it was a technique known by those having ordinary skill in the art to provide multiple light sources in which, one being blue light source that also converts to green light and a red light source, and therefore teaches the second light-emitting chip is adapted to emit red light. (Chen, [0038], “In the first embodiment of the Micro LED color display device of the present invention, the blue sub-pixel P1 directly emits blue color light with the first blue LED B1, the red sub-pixel P3 directly emits red color light with the red LED R, with FIG. 1, the first blue LED B1 and red LED R both have smaller chromaticity difference with respect to the offset of the peak wavelength, in other words, the optical differences of the first blue LED B1 and red LED R are not large, so the first blue LED B1 and red LED R themselves have relatively uniform chromaticity.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a light source being red with a blue light source as this was a known technique in view of Chen and would have been used for the purpose of the chromaticity uniformity is better, the stability of the green color is easy to control, and the display quality is improved. (Chen, [0038])

Consider Claim 9:
	Yoneyama in view of Chen disclose the display device according to claim 8, further comprising a control circuit to control a switch of each of the plurality of light-emitting elements according to a time sequence. (Yoneyama, [0163-0169], [0158], “As described above, in the image display device, a portion to be brightly displayed and a portion to be darkly displayed frequently change according to change in an image on the display surface. As a method for performing a local dimming control in accordance with such change in the image, a real-time control or a tabling control may be used. In the real-time control, for example, it is possible to calculate light emission intensities of light sources included in a multi-wavelength heterogeneous light source group for each area in real time by overlaying correction coefficients as shown in Embodiment 2, and to emit light from the light sources at the calculated light emission intensities.”)
Consider Claim 10:
	Yoneyama in view of Chen disclose the display device according to claim 9, wherein the display panel has a plurality of pixels, and each of the plurality of light-emitting elements corresponds to a part of the plurality of pixels, wherein the control circuit is adapted to control the switch of the part of the plurality of pixels according to a time sequence. (Chen, [0041], “The driving substrate 1 is provided with a display driving circuit (not shown) for controlling the switching and brightness of the LED within each sub-pixel by a thin film transistor (TFT) array.”)

Claim Rejections - 35 USC § 103
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama U.S. Patent Application Publication No. 2017/0365225 A1 hereinafter Yoneyama in view of Chen et al. U.S. Patent Application Publication No. 2018/0357948 A1 as applied to claim 1 above, and further in view of Kim et al. U.S. Patent Application Publication No. 2020/0349882 A1 hereinafter Kim.

Consider Claim 3:
	Yoneyama in view of Chen disclose the light source module according to claim 2, however does not disclose wherein a maximum width of the opening is greater than a maximum width of the bottom, the reflective side surface is inclined with respect to the bearing surface, and an included angle 0 between the reflective side surface and the bearing surface is 0-60.
	Chen however teaches it was a technique known in the art to make the side walls be at an angle and thus teaches wherein a maximum width of the opening is greater than a maximum width of the bottom, the reflective side surface is inclined with respect to the bearing surface, and an included angle 0 between the reflective side surface and the bearing surface is 0-60. (Chen, [0089], “As illustrated in FIG. 2B, when the angle of the partition wall 113 is 45 degrees 210, the external quantum efficiency of the LED device 111 is improved compared to the case 220 where the angle of the barrier rib 113 is 90 degrees. The more the angle of the partition wall 113 is reduced from 90 degrees to 45 degrees, the more external quantum efficiency of the LED device 111 increases. Thus, the angle of the partition wall 113 according to one or more embodiments approaches 45 degrees.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention  
Claim Rejections - 35 USC § 103
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoneyama U.S. Patent Application Publication No. 2017/0365225 A1 hereinafter Yoneyama in view of Chen et al. U.S. Patent Application Publication No. 2018/0357948 A1 as applied to claim 1 above, and further in view of Hajjar U.S. Patent Application Publication No. 2008/0068295 A1 hereinafter Hajjar.

Consider Claim 5:
	Yoneyama in view of Chen disclose the light source module according to claim 1, however does not disclose further comprising a dichroic film, disposed between the plurality of light-emitting elements and the quantum dot film.
	Hajjar however teaches it was a technique known in the art to provide a dichroic layer and thus teaches comprising a dichroic film, disposed between the plurality of light-emitting elements and the quantum dot film. (Hajjar, [0066], “Referring to FIG. 4, the optical transmission of some multilayer films for the dichroic layers 412 (D1) and 421 (D2) may not be spatially uniform and may vary from one position to another position on the film. In addition, the optical transmission of such a film can also vary with the wavelength of the incident light. Consider a multilayer film dichroic layer 412 (D1) which is designed to transmit excitation light 120 and reflect visible light.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to use a dichroic film as taught by Hajjar for the purpose of which is designed to transmit excitation light and reflect visible light. (Hajjar, [0066])
Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the knowledge and skill of those ordinarily skilled in the art at the time/before the effective filing date of invention. Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record prior to amending the claims.
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Jansen II/           Primary Examiner, Art Unit 2626